Title: To George Washington from Samuel Purviance, Jr., 6 March 1786
From: Purviance, Samuel Jr.
To: Washington, George



Sir
Baltimore 6th March 1786

I took the liberty of troubling you in 1779 with some Queries relative to a parcel of Lands which were offerd to me near the mouth of the Great Kanhaway—My Brother & I became Purchasers thereof, to the Amount of Fourteen thousand Acres, besides some other parcels in which We have become interested, upon Elk River a branch of the Kanhaway—This having interested Me so much in that Quarter, I am anxiously desirous to procure some authentic information whether any Settlements have yet begun, or are like to take place in that part of Virginia: And altho I have been at some pains to inform myself, the only certain Account which I have yet obtained, is, that Colo. Lewis had begun a Settlement at the mouth of the Kanhaway, which if it succeeds, must probably have a considerable effect on the Value of Lands in that Vicinity—Knowing that you had a considerable property near that place, I conceived that you coud probably inform me better than any Person to whom I coud apply, of what is done or doing towards the furtherance of any new Settlements upon the Kanhaway: for without the Execution of some such Measures, it is evident, that Property there can neither have any present nor encreasing Value—If I coud be assured that any effectual Steps were taken to promote or further

such Settlements, I shoud gladly use every endeavour in my power to promote the design—It is with this intention that I now take the liberty of addressing You, and requesting that you will oblige Me with the best information you can give, how Matters are situated in that part of your State, And what probability there is of any effective Settlements being made there.
Permit Me also to request if it is in your power, to gratify me with any tollerable description of the Great Kanhaway and the principal branches of it, as all my Enquiries hitherto upon that Subject have been very imperfectly answerd—My Son who returned from Kentucky in August, informs Me that the Kanhaway where he crossed it, which I suppose to be the branch called New River, is a very large navigable Stream, And that James River where he crossed it, is also a fine navigable Stream of Two to three hundred Yards across—This with every other Account I have had of those Rivers, excite my Wishes to know whether the State of Navigation in the former, is such as can Establish a Communication between James River & the Western Waters, and whether such design is comprised in the Scheme now carrying on to improve the Navigation of James River. So various & contradictory have been all the Informations I coud ever collect, about either the quality or quantity of Lands on the Kanhaway, as well as of the different Falls in that River, that I coud form no certain Judgement on those Subjects—The Accounts which I have had of Elk River, are, that it is the lowest principal branch on the Northside, emptying into the Kanhaway about 40 Miles above its mouth, and considerably below the lowest Falls on that River, that it extends across towards the Little Kanhaway, And the Lands on it are said to be very rich, but Not very level.
The noble design which you have taken such pains to promote, of establishing a Communication between the Eastern & Western Waters thro’ Potomack I heartily wish to see atempted thro every other Channel that promises Success to such Undertakings: And it appears to Me that if the Navigation of the Kanhaway is practicable, a Communication between it & James River is more likely to be of extensive utility to your State, than that thro Potomack. I flatter myself that if the Susquehanna Canal is once compleated, it will unite the Views of Pensylvania & Maryland in opening a Communication between the Waters of Susq[uehann]a & the Allegeney, which is generally thought very

practicable—The Secretary of our Corporation of the Susqa Canal is now here, and informs Me that Mr Brindley our Engineer has now compleated about two Miles of the upper End of the Canal, in which distance were included all the principal difficulties of that Undertaking, and of which three Quarters of a Mile were One continued & solid body of Rock, thro part of which they had to cut about Sixteen feet deep—This being got over, there seems not a remaining doubt of our being able to effect the residue of that Undertaking, most of which is supposed to be not more difficult than an ordinary Mill Race—I shall be glad to learn that you find equal hopes of Success in the Potomack Scheme.
Mr Neilson the Bearer of this, my Nephew, having Occasion to go to Dumfries, I have directed him to forward my letter to you as he goes down, & to return by your House, in hopes you may find time for a Reply when he comes up—And as he is to proceed to Louisville immediately after his return here, and to go to Pitsburg or Wheelan, he will readily take charge of your Commands shoud you have any in his route—As he will have Occasion to call at Col. Pentecosts in Washington County, he can carry any Letters which you want to convey to that Quarter. I will also direct him to stop at Colo. Lewis’s Place at the Kanhaway in order to procure information how affairs go on there, as One tract of the Lands which We purchasd, is adjoining to Colo. Lewis’s.
Presuming on your Goodness to excuse this trouble, I remain with every possible Sentiment of Gratitude & Respect, and with the most Affectionate Wishes for you & Mrs Washingtons’ Wellfare Sir Your most Obededient And Very hble Servant

Saml Purviance

